Morris, C. J.
This action was begun by the state to recover premiums claimed to be due the industrial insurance commission. The complaint alleged that the respondent was engaged in the extra-hazardous business of installing electrical apparatus in buildings, of painting buildings and structures, and of carpenter work, all of which occupations are subject to the provisions of the workmen’s compensation law. The amount of respondent’s pay roll to men so employed was alleged, and a recovery of premiums based on the pay roll was sought. The respondent denied its liability for premiums, on the ground that the only business in which it was engaged was the managing and superintending of business properties for the owners, including the collection and *628disbursing of rentals and maintenance of the buildings; that no part of its business was inherently dangerous or extra-hazardous in any degree, and that no part of its business was within the meaning or spirit of the workmen’s compensation law (Laws of 1911, ch. 74, p. 345, 3 Rem. & Bal. Code, § 6604-1 et seq.).
The undisputed evidence shows that respondent company owns several large buildings in the city of Seattle, which it manages as office and warehouse buildings for rental. The company employs about forty persons to care for these buildings. Among the employees are janitors, window washers, porters, and others. Two men are principally employed in painting and cleaning. There is an engineer and an assistant engineer who do electrical work and, for a greater part of the time, a carpenter is included in the force. These men are engaged in making alterations for the various tenants in the buildings, and are constantly so employed in such work.The lower court ruled against the commission, and entered a judgment of dismissal, from which judgment the commission has appealed.
The respondent argues that it is not engaged in any of the occupations enumerated in § 2 of the act (Id., § 6604-2), but is engaged in the business of managing rental properties in which the employment of carpenters, painters, and men for electrical work is incidental only; and that, being so engaged, it is not entitled to the benefits of the act, and is therefore not liable for its burdens. These same arguments were put forth by the commission in the case of Wendt v. Industrial Insurance Commission, 80 Wash. 111, 141 Pac. 311, and were there decided adversely to the state. The respondent’s liability is not to be determined by an answer to the question whether it is principally engaged in an extra-hazardous business or in conducting extra-hazardous works, but if it “conducts any department of [its] business, whether large or small, as an extra-hazardous business within the meaning and defined terms of this act, [its] workmen would come within the class *629designated by the act, . . .” Wendt v. Industrial Insurance Commission, supra.
A department of respondent’s business is clearly the “repair” of buildings, which is one of the occupations stated in the act as extra-hazardous. In this department it employs carpenters, painters, and men in electrical work, all of whom when so engaged are working in employments designated in the act as extra-hazardous. We can see no distinction between the employment here and that in the Wendt case, and on the authority of that case, the judgment must be reversed. In justice to the trial court it is only fair to state that this case was tried on June 8, and the decision in the Wendt case rendered June 23, 1914.
Judgment reversed.
Ellis, Main, and Fullerton, JJ., concur.